Title: To George Washington from General William Howe, 21 April 1777
From: Howe, William
To: Washington, George



Sir
New York 21st April 1777

I have received your Letter of the 9th Instt concerning the Requisition of Lieutenant Colonel Walcott a Copy of which came enclosed.
Though I ob[s]erve that Officer has meant to insist very strongly on the Justice of the Claim for the Return of Prisoners in your Possession, which was one of the Objects of his Appointment, I do not see Reason to suspect that any personal Incivility, was intended by the Terms in which his Opinion is expressed.
Without entering into a needless Discussion of the Candour or Illiberality of the Sentiments on which your Arguments are founded; yet since you are pleased to assert, that—“the Usage of your Prisoners was such as could not be justified—that this was proclaimed by the concurrent Testimony of all who came out—that their Appearance sanctified the Assertion, and that melancholy Experience, in the speedy Death of a Large Part of them, stamped it with infallible Certainty:” These I say, being what you are pleased to assume as Facts, I cannot omit making some Observations upon them.
It might perhaps suit with the Policy of those who persist in every Expedient to cherish the popular Delusion, that the released Prisoners should complain of ill Usage; or their Captivity might really form a grievous Comparison with the State they were in before they were perswaded to encounter the Vicissitudes of War. But if there Sufferings were as great as you think yourself authorized to assert, a dispassionate Consideration of the following indisputable and notorious Facts will point out the Cause to which they are to be in a great Measure ascribed.

All the Prisoners were confined in the most airy Buildings, and on board the largest Transports in the Fleet, which were the very healthiest Places of Reception, that could possibly be provided for them.
They were supplied with the same Provisions both in Quantity and Quality, as were allowed to the Kings Troops not on Service, some accidental Instances excepted, wherein however the Omission, when known, was immediately remedied.
Near one half of the whole Number of Prisoners, whose Diseases appeared to require peculiar Care as well as Seperation from the rest, were at different Times received into the British Hospitals, and their own Surgeons without Restriction supplied with Medicines for the remaining Sick, until it was discovered that they disputed not to dispose of large Quantities by private Sale.
From this short State of Facts, it is evident that your Prisoners were provided with proper Habitations, sufficient and wholesome Food, and Medicines. Nor do I know of any Comfort or Assistance, compatible with their Situation as Prisoners, of which they were in want, excepting Clothing; the Relief to their Distress in this and the Article of Money, of which you were repeatedly advised, and they had Claim to receive from your Care, was neglected or refused, while they were furnished with every other Necessary I was in a Situation to supply.
To what Cause the speedy Death of a large Part of them is to be attributed, I cannot determine, but your own Experience will suggest to you, whether the Army under your Command, in the Course of the last Campaign, was free from such calamitous Mortality, tho’ assisted with Refreshments from all Parts of the surrounding Provinces.
It is insinuated that I might have released the Prisoners before any of the ill Consequences of their Detention had taken Place: I am obliged to say, the Event at least appears to have proved the Caution with which I ought to have adopted that Expedient. The Prisoners were ready to be delivered up, waiting only for your proceeding in the Exchange, which you had proposed, and I agreed to.
I admit that able Men are not to be required by the Party, who contrary to the Laws of Humanity, through Design, or even Neglect of reasonable and practicable Care, shall have caused the Debility of the Prisoners he shall have to offer for Exchange; but the Argument is not applicable to me in the present Instance.
I might finally put this Question; How is the Cause of Debility in Prisoners to be ascertained? but as we differ so much in the Principle upon which your Objections are framed; as I think those Objections are unsupported by Precedent or Equity, and that your Adherence to them would be a direct and determined Violation of the Agreement,

it becomes unnecessary for me to add more, than to call upon you to fulfil the Agreement for returning the Prisoners demanded by Lieutenant Colonel Walcot.
With respect to the Case of Mr Lee, now professed to be a principal Motive for your Refusal to continue the Exchange of Prisoners, it is comprehended, I must insist, under my general and original Exception to Persons in his Circumstances. With due Respect I am, Sir, Your most obedient Servant

W. Howe

